350 S.W.3d 66 (2011)
STATE of Missouri, Respondent,
v.
Steve T. SITES, Appellant.
No. WD 73261.
Missouri Court of Appeals, Western District.
October 11, 2011.
Patrick J. Eng, Columbia, MO, for Appellant.
Timothy A. Blackwell, Jefferson City, MO, for Respondent.
*67 Before THOMAS H. NEWTON, P.J., CYNTHIA L. MARTIN, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Mr. Steve T. Sites appeals the denial of an application for review of a setoff of a tax refund.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).